Citation Nr: 9902117	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-34 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected bilateral pes planus, currently evaluated as zero 
percent disabling.

2.  Entitlement to an increased evaluation for service 
connected degenerative joint disease of the right knee, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for service 
connected degenerative joint disease of the left knee, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for service 
connected degenerative joint disease and degenerative disc 
disease of the lumbosacral spine, currently evaluated as 40 
percent disabling.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1996.

This matter comes before the Board of Veterans Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in North Little 
Rock, Arkansas.  The RO awarded entitlement to service 
connection for bilateral pes planus, wherein a noncompensable 
rating evaluation effective as of January 1, 1997 was 
assigned; service connection for degenerative joint disease 
of the right knee, wherein a 10 percent rating evaluation 
effective as of January 1, 1997 was assigned; service 
connection for degenerative joint disease of the left knee, 
wherein a 10 percent rating evaluation effective as of 
January 1, 1997 was assigned; and service connection for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine, wherein a 10 percent rating evaluation 
effective as of January 1, 1997 was assigned.  The veteran 
filed a timely notice of disagreement with the evaluations of 
the foregoing service connected disabilities and perfected a 
substantive appeal.

This matter was previously before the Board in March 1998, 
wherein the Board determined that additional development was 
required prior to disposition of this matter.  Upon 
consideration of the foregoing development, the RO determined 
that the veteran was entitled to an increased rating 
evaluation of 40 percent for the veterans degenerative joint 
disease and degenerative disc disease of the lumbosacral 
spine, effective as of January 1, 1997.  The RO also 
confirmed and continued the 10 percent evaluations for the 
veterans service connected degenerative joint disease of the 
right knee and degenerative joint disease of the left knee, 
and the noncompensable evaluation for his service connected 
bilateral pes planus.

Preliminary review of the record demonstrates that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The bilateral pes planus is characterized as mild.

3.  The degenerative joint disease of the right knee is 
manifested by a range of motion of zero to 110 degrees, 
retropatellar grating, and stable collateral and cruciate 
systems.

4.  The degenerative joint disease of the left knee is 
manifested by a range of motion of zero to 120 degrees, 
retropatellar grating, and stable collateral and cruciate 
systems.

5.  The degenerative joint disease and degenerative disc 
disease of the lumbosacral spine is characterized as severe.

CONCLUSION OF LAW

1.  The schedular criteria for a compensable rating 
evaluation for bilateral pes planus have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § Part 4 
§§ 4.10, 4.71a; Diagnostic Code 5276 (1998).

2.  The schedular criteria for a rating evaluation greater 
than 10 percent for degenerative joint disease of the right 
knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § Part 4 §§ 4.10, 4.71a; Diagnostic Code 
5003, 5257 (1998).

3.  The schedular criteria for a rating evaluation greater 
than 10 percent for degenerative joint disease of the left 
knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § Part 4 §§ 4.10, 4.71a; Diagnostic Code 
5003, 5257 (1998).

4.  The schedular criteria for a rating evaluation greater 
than 40 percent for degenerative joint disease and 
degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§ Part 4 §§ 4.10, 4.71a; Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veterans claims for an 
increased evaluation for his service connected bilateral pes 
planus, degenerative joint disease of the right knee, 
degenerative joint disease of the left knee, and degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine are well grounded, in that he has presented 
plausible claims.  38 U.S.C.A. § 5107(a) (West 1997);  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).   The Board 
also finds that no further development of the record is 
necessary before appellate disposition is completed.  
Accordingly, the duty to assist has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1. The percentage ratings for each 
diagnostic code, as set forth in the VA Schedule for Rating 
Disabilities (Schedule), codified in 38 C.F.R. Part 4, 
represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  

I. Bilateral Pes Planus

Subsequent to filing his initial claim, the veteran underwent 
a VA compensation and pension examination in April 1997.  
Examination revealed that his feet were quite broad, with the 
arch angled medially and down staying fairly back to the 
floor on measurement ½ cm above the floor on both sides.  He 
was able to maintain excellent posture standing, but he could 
not squat adequately due to knee problems.  He was able to 
supinate and pronate his feet normally and rise and walk on 
toes and heels.  The appearance of the feet was, initially, 
grossly normal, and there was minimal impairment of function, 
if at all.  There was a 3rd degree pes planus with no 
tenderness of sole or plantar fascia.  The feet were warm, 
circulation was normal, and there was no edema, 
hypersensitivity or sensory loss.  A diagnoses of bilateral 
3rd degree pes planus with no evidence of plantar fasciitis 
was provided.  

VA radiology records dated in April 1997 show that 
examination of the veterans left foot revealed that the 
right foot was within normal limits.  Multiple views of the 
right foot revealed a bipartite tibial sesamoid of the first 
metatarsal head which was probably present involving the left 
foot also which would indicate this was more than likely a 
normal variation.  The cortical margins are intact and the 
osseous density was satisfactory with the joint spaces 
adequately preserved.   Examination of the left foot revealed 
no fracture, dislocation or bony abnormality and an 
impression of normal study of the left foot was provided.

The veteran underwent a VA compensation and pension 
examination in July 1998.  He reported having to shift 
occupations because of pain in his feet, and that he is 
presently employed as a distribution clerk.  He indicated 
that the pain in his feet has increased.  X-ray examination 
revealed that there was an os trigonum on the left foot and a 
valgus relationship in the hindfoot.  The right foot showed a 
bipartite medial sesamoid.  The examiner provided an 
impression of mild bilateral per planus.

The veteran has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 and 5284 (1998).  Pursuant to Code 
5276, where there is a flatfoot disability that is mild, with 
symptoms relieved by built-up shoes or arch support, a zero 
percent evaluation is warranted.  To attain a rating of 10 
percent, the bilateral or unilateral flatfoot disability must 
be moderate with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet.  A 20 percent evaluation is 
warranted where there is severe unilateral flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  A 30 percent 
evaluation is warranted when there is severe bilateral 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  A 30 percent evaluation is also warranted when 
there is pronounced unilateral marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
A 50 percent evaluation is appropriate where there is 
pronounced bilateral marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

The veteran has also been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1998), which is applicable for other 
foot injuries.  Under this Code provision, a 10 percent 
evaluation is warranted where the foot injury is 
characterized as moderate.  A 20 percent evaluation is 
warranted where the foot injury is characterized as 
moderately severe.  A 30 percent evaluation is warranted 
where the foot injury is characterized as severe.

The Board has reviewed all the evidence of record including 
the statements advanced by the veteran.  The Board finds that 
no professional has described the veterans flatfoot or other 
foot disability as greater than mild.  Although the veteran 
reported that he experienced pain, the medical evidence 
demonstrated that there was no definite pathology identified, 
and there was no evidence of plantar fasciitis.  The most 
recent medica examination described the disability as mild.  
The Board finds that this disability most closely 
approximates mild flatfoot as evaluated under Diagnostic Code 
5276.

The Court has held that it is improper to assign a particular 
disability rating where the examination merely recorded the 
veterans range of motion at the time without considering his 
functional loss on use due to flare-ups. DeLuca v. Brown, 
8 Vet.App. 202, 205 (1995), see also in Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, the Court 
stated that 38 C.F.R. § 4.45 applies to evaluating injuries 
of the joints and that an examination should consider the 
degree of additional range-of-motion loss due to pain, 
weakened movement, excess fatigability and  incoordination.  
DeLuca, 8 Vet.App. at 207.  As indicated above, the examiner 
has specifically stated that the feet appeared grossly normal 
and that there was minimal impairment of function, if at all.  
Thus, it is the opinion of the Board that any functional 
impairment is no more than that characterized by the current 
rating which represents a mild flatfoot disability.

The Board is not unsympathetic to the veterans contentions, 
however, it finds that the specific physicians report is of 
greater probative value than are his statements.  The medical 
reports demonstrate a pattern of mild disability.  Even the 
veterans statements do not establish the presence of a 
moderate disability.  To the extent that he has reported 
specific impairment, the veteran is considered credible.  
However, even the credible statements do not establish the 
presence of a disability described as greater than mild.  
Therefore, his condition is more consistent with a disorder 
characterized as a mild flatfoot disability.

Taking into consideration all of the available information 
and the criteria set forth in the Schedule, it is the finding 
of the Board that the preponderance of the evidence is 
against the veteran's claim, and there is no doubt to be 
resolved.

II. Degenerative Joint Disease of the Right Knee

The veteran underwent a VA compensation and pension 
examination in April 1997.  The report shows that the veteran 
reported a history of pain and swelling in the right knee, 
but that it had decreased.  Physical examination of the right 
knee revealed a circumference of 16½ inches with minor 
sensitivity to compression of the patella.  However, the 
patella freely moved bilaterally without any evidence of 
fluid.  There was no more than minimal crepitation.  Range of 
motion of the right knee was 130 degrees of flexion and 
extension to zero.  X-rays of the knees were said to be 
normal, as there was no fracture or bony abnormality 
observed.

A VA radiographic report dated in August 1996 reveals that 
films of the knees show no evidence of a fracture, arthritis 
or other abnormality and that the impression provided was 
normal right and left knees.

A VA imaging profile dated in April 1997 shows that the 
veterans right knee was examined and that there was no 
evidence of a fracture, arthritis or other abnormality and 
that the impression provided was a normal right knee study.

A private medical record dated in July 1997 shows that the 
veteran was treated for a bilateral knee disability, but that 
examination showed no neurological or motor disability.  The 
examiner indicated that he had no reason to increase the 
percentage of disability as of the aforestated date.

The veteran underwent a VA compensation and pension 
examination in July 1998.  He reported having pain in the 
right knee and that it has a tendency to feel as if it locks, 
and although he is able to rotate it, it snaps and becomes 
loose.  Physical examination revealed that there range of 
motion of the right knee in the supine position was zero to 
110 degrees.  There was retropatellar grating, but with 
stable collateral and cruciate systems.  The examiner 
indicated that he was unable to elicit rotary instability.  
Torsional testing of the right knee produced a snap and sense 
of impingement on the lateral aspect of the joint line, which 
was rather consistent.  The examiner was also unable to 
elicit findings from the posteromedial or medial joint 
compartment on the knee.  Views of the right knee revealed a 
small osteochondritic body along the lateral joint line that 
was visible only on the anteroposterior projection.  There 
was retropatellar degenerative changes present, particularly 
in the medial facet.  Spurring was present along the medial 
joint line.  The examiner provided impressions of bilateral 
chondromalacia of the patella; osteochondritic body of the 
lateral compartment of the right knee; diseased medial 
meniscus of the right knee, by record; and degenerative 
arthritis of the medial compartment of the right patella.  
The examiner concluded that the skeletal difficulties that 
the veteran has in his knees and low back would affect his 
capabilities as far as speed, coordination, and endurance in 
a negative way.  Excursion of the range of motion of the 
knees would be painful and limited.  The examiner could not 
find any evidence of weakness, but pain would create a 
functional loss.  The veteran did not demonstrate visible 
manifestations of pain, but his physical findings were said 
to support that such occurs with extended exertion.  The 
examiner concluded that the veterans prognosis was not good 
because of his size.

The veteran has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1998).  Pursuant to this Code, 10 
percent evaluation is warranted when there is a slight 
impairment of the knee with recurrent subluxation or lateral 
instability.  To attain a rating of 20 percent, the 
impairment of the knee must be moderate, and to attain a 
rating of 30 percent, the impairment of the knee must be 
severe.

The terms "slight," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6 
(1998).  It should also be noted that use of terminology such 
as "slight," "moderate," or "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (1998).

The veteran has also been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  This Code is applicable when 
the disability involves degenerative arthritis that has been 
established by X-ray findings and is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The objective findings of the 
recent VA examination of the right knee demonstrate some 
limitation of motion but he is already in receipt of a 
compensable evaluation for the disorder.

The Board has reviewed all the evidence of record including 
the statements advanced by the veteran.  The Board finds that 
no professional has described the veterans disability as 
greater than a slight impairment, nor that the disability is 
manifested by moderate or severe subluxation or lateral 
instability.  Although the veteran reported that he 
experienced knee pain and occasional locks up, the most 
recent examination demonstrated that there was no evidence of 
rotary instability, weakness or visible manifestations of 
pain.  The Board finds that this disability most closely 
approximates a slight impairment of the right knee.

The Board has also considered the possible applicability of 
other Diagnostic Codes.  The Board finds that Code 5256 is 
inappropriate as there is no evidence of ankylosis of the 
right knee.  Codes 5258 and 5259 are not applicable as 
neither a professional nor the veteran has reported the 
dislocation or removal of semilunar cartilage.  Codes 5260 
and 5261 regarding limitation of motion of the leg would not 
establish entitlement to a higher rating as the recent 
examination indicated that the veterans range of motion of 
the right knee was to 110 degrees of flexion and to zero 
degrees of extension. 

The Court has held that it is improper to assign a particular 
disability rating where the examination merely recorded the 
veterans range of motion at the time without considering his 
functional loss on use due to flare-ups. DeLuca, 8 Vet.App. 
at 205, see also in Schafrath, 1 Vet.App. at 589.  In 
addition, the Court stated that 38 C.F.R. § 4.45 applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and  
incoordination.  DeLuca, 8 Vet.App. at 207.  As indicated 
above, the examiner has reported that there was no evidence 
of rotary instability, weakness or visible manifestations of 
pain.  Thus, it is the opinion of the Board that any 
functional impairment is no more than that characterized by 
the current rating which represents a slight knee impairment.

The Board is not unsympathetic to the veterans contentions, 
however, it finds that the specific physicians report is of 
greater probative value than are his statements.  The medical 
reports demonstrate a pattern of slight disability.  Even the 
veterans statements do not establish the presence of a 
moderate or severe disability.  To the extent that he has 
reported specific impairment, the veteran is considered 
credible.  However, even the credible statements do not 
establish the presence of a disability described as greater 
than slight. 

Taking into consideration all of the available information 
and the criteria set forth in the Schedule, it is the finding 
of the Board that the preponderance of the evidence is 
against the veteran's claim, and there is no doubt to be 
resolved.

III. Degenerative Joint Disease of the Left Knee

The veteran underwent a VA compensation and pension 
examination in April 1997.  The report shows that the veteran 
reported that he has developed pain and swelling in the left 
knee, and that he wore a flexible brace.  He also reported a 
history of degenerative arthritis.  Physical examination of 
the left knee revealed a circumference of 17½ inches with 
minor sensitivity to compression of the patella.  However, 
the patella freely moved bilaterally without any evidence of 
fluid.  There was no more than minimal crepitation.  Range of 
motion of the left knee was 120 degrees of flexion and 
extension to zero.  X-rays of the knees were said to be 
normal, as there was no fracture or bony abnormality 
observed.

A VA radiographic report dated in August 1996 reveals that 
films of the knees show no evidence of a fracture, arthritis 
or other abnormality and that the impression provided was 
normal right and left knees.

A VA imaging profile dated in April 1997 shows that the 
veterans left knee was examined and that there was no 
evidence of a fracture, dislocation or bony abnormality and 
that the impression provided was a normal left knee study.

A private medical record dated in July 1997 shows that the 
veteran was treated for a  bilateral knee disability, but 
that examination showed no neurological or motor disability.  
The examiner indicated that he had no reason to increase the 
percentage of disability as of the aforestated date.

The veteran underwent a VA compensation and pension 
examination in July 1998.  He reported having pain and 
swelling in the left knee and that he is wearing a brace on 
it as a result.  He indicated that climbing stairs causes 
pain in the left knee.  He related that standing for 30 
minutes causes both knees to collapse, but that he is able to 
walk about ¼ mile.  Physical examination revealed that the 
range of motion of the veterans left knee in the supine 
position was zero to 120 degrees.  There was retropatellar 
grating, but with stable collateral and cruciate systems.  
The examiner indicated that he was unable to elicit rotary 
instability.  Examination of the left knee revealed a snap on 
rotational stressing which occurred along the medial joint 
line.  Views of the left knee revealed a slight spurring of 
the inferior pole of the patella.  The examiner provided 
impressions of bilateral chondromalacia of the patella and 
left knee impingement of the medial meniscus.  The examiner 
concluded that the skeletal difficulties that the veteran has 
in his knees and low back would affect his capabilities as 
far as speed, coordination, and endurance in a negative way.  
Excursion of the range of motion of the knees would be 
painful and limited.  The examiner could not find any 
evidence of weakness, but pain would create a functional 
loss.  The veteran did not demonstrate visible manifestations 
of pain, but his physical findings were said to support that 
such occurs with extended exertion.  The examiner concluded 
that the veterans prognosis was not good because of his 
size.

The veterans left knee has been evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (1998).  Pursuant to this Code, 
10 percent evaluation is warranted when there is a slight 
impairment of the knee with recurrent subluxation or lateral 
instability.  To attain a rating of 20 percent, the 
impairment of the knee must be moderate, and to attain a 
rating of 30 percent, the impairment of the knee must be 
severe.

As indicated above, the terms "slight," "moderate," and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (1998).  It should also be noted that 
use of terminology such as "slight," "moderate," or "severe" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 
(1998).

The veteran has also been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  This Code is applicable when 
the disability involves degenerative arthritis that has been 
established by X-ray findings and is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The objective findings of the 
recent VA examination demonstrate some limitation of motion 
but he is already in receipt of a compensable evaluation for 
this disorder.

The Board has reviewed all the evidence of record including 
the statements advanced by the veteran.  The Board finds that 
no professional has described the veterans disability as 
greater than a slight impairment, nor that the disability is 
manifested by moderate or severe subluxation or lateral 
instability.  Although the veteran reported that he 
experienced knee pain and occasional locks up, the most 
recent examination demonstrated that there was no evidence of 
rotary instability, weakness or visible manifestations of 
pain.  The Board finds that this disability most closely 
approximates a slight impairment of the left knee.

The Board has also considered the possible applicability of 
other Diagnostic Codes.  The Board finds that Code 5256 is 
inappropriate as there is no evidence of ankylosis of the 
left knee.  Codes 5258 and 5259 are not applicable as neither 
a professional nor the veteran has reported the dislocation 
or removal of semilunar cartilage.  Codes 5260 and 5261 
regarding limitation of motion of the leg would not establish 
entitlement to a higher rating as the recent examination 
indicated that the veterans range of motion of the left knee 
was to 120 degrees of flexion and to zero degrees of 
extension. 

The Court has held that it is improper to assign a particular 
disability rating where the examination merely recorded the 
veterans range of motion at the time without considering his 
functional loss on use due to flare-ups. DeLuca, 8 Vet.App. 
at 205, see also in Schafrath, 1 Vet.App. at 589.  In 
addition, the Court stated that 38 C.F.R. § 4.45 applies to 
evaluating injuries of the joints and that an examination 
should consider the degree of additional range-of-motion loss 
due to pain, weakened movement, excess fatigability and  
incoordination.  DeLuca, 8 Vet.App. at 207.  As indicated 
above, the examiner has reported that there was no evidence 
of rotary instability, weakness or visible manifestations of 
pain.  Thus, it is the opinion of the Board that any 
functional impairment is no more than that characterized by 
the current rating which represents a slight knee impairment.

The Board is not unsympathetic to the veterans contentions, 
however, it finds that the specific physicians report is of 
greater probative value than are his statements.  The medical 
reports demonstrate a pattern of slight disability.  Even the 
veterans statements do not establish the presence of a 
moderate or severe disability.  To the extent that he has 
reported specific impairment, the veteran is considered 
credible.  However, even the credible statements do not 
establish the presence of a disability described as greater 
than slight. 

Taking into consideration all of the available information 
and the criteria set forth in the Schedule, it is the finding 
of the Board that the preponderance of the evidence is 
against the veteran's claim, and there is no doubt to be 
resolved.

IV. Lumbosacral Spine

The veteran underwent a VA compensation and pension 
examination in April 1997.  The report shows that the veteran 
reported experiencing aching and soreness in the low back 
over the past 3 or 4 years.  He indicated that he exercises, 
does sit-ups, and works hard every day.  The examiner noted 
that he presented with a massively developed musculature all 
over, and examination of the spine and extremities showed 
excellent posture, with normal gait and armswing.  He was 
able to do heel, toe, tandem walking with ease.  The neck was 
said to be muscular, without enlarged nodes, masses, 
tenderness or muscle spasms, and with a normal contour.  

The objective findings revealed that the veteran exhibited 
forward flexion of 55 degrees, backward extension to 65 
degrees, left lateral flexion to 40 degrees, right lateral 
flexion 40 degrees, and rotation to the left and right to 60 
degrees.  Examination of the thoracolumbar spine revealed 
excellent posture, normal contour, heavy symmetrical muscle 
development, and no spasm, tenderness or tightness.  Range of 
motion was forward flexion of 65 degrees, backward extension 
to 25 degrees, left and right lateral flexion to 30 degrees, 
and rotation to the left and right to 30 degrees.  The 
thoracolumbar combined range of motion was forward flexion of 
80 degrees, wherein he could reach within 4of the toes.  
Backward extension was to 35 degrees, left lateral flexion to 
40 degrees, right lateral flexion to 40 degrees, and rotation 
to the left and right to 35 degrees.  The examiner 
specifically noted that there was no pain on motion.  The 
neurological findings were assessed to be normal, and 
straight leg raising was normal. The examiner provided a 
diagnosis of minor degenerative arthritis by history and 
possible early degenerative disk disease of the lower spine.

The radiological report indicates that the lumbar spine 
showed spondylosis of L5 and S1 vertebral segments.  There 
was narrowing of the L5-S1 disc space.  The remaining 
vertebrae and discs appeared satisfactory, however, there was 
slight anterior wedging of the first lumbar vertebra.  
Articular facets were slightly eburnated in the lower lumbar 
region showing mild spondylosis.  The examiner provided an 
impression of degenerative bone and disc disease at L5-S1, 
and slight anterior wedging of the first lumbar vertebrae.

A VA radiographic report dated in August 1996 reveals that 
films of the lumbosacral spine show that there is a moderate 
narrowing of the L5-S1 interspace with some sclerosis of the 
adjoining bony surfaces and small anterior osteophytes.  The 
other intervertebral disc spaces were seen to be well 
preserved without spurring.  There were no focal lytic or 
sclerotic bony lesions seen and the S1 joints appeared to be 
normal.  An impression of moderate degenerative joint disease 
of L5-S1 was provided.

A VA imaging profile dated in April 1997 shows that the 
veterans lumbar spine was examined revealing spondylosis of 
the L5 and S1 vertebral body segments.  There was narrowing 
of the L5-S1 disc space.  The remaining vertebrae and discs 
appeared satisfactory.  There was slight anterior wedging of 
the first lumbar vertebra and articular facets were slightly 
eburnated in the lower lumbar region, showing mild 
spondylosis.  The impression indicated that there was 
degenerative bone and disc disease at L5-S1, with slight 
anterior wedging of the first lumbar vertebrae.

A private medical record dated in July 1997 shows that the 
veteran was treated for degenerative joint disease of the 
spine, but that examination showed no neurological or motor 
disability.  The examiner indicated that he had no reason to 
increase the percentage of disability as of the aforestated 
date.

The veteran underwent a VA compensation and pension 
examination in July 1998.  He reported having difficulties 
with his back which results in his losing significant time 
from work each month.  Physical examination revealed that the 
range of motion of the veterans back was 40 degrees of 
flexion, at which point he develops back pain.  Side bending 
showed a range of 35 degrees to the right and left, which 
produces pain in the lumbosacral area.  He was capable of 25 
degrees of extension with pain in the lumbosacral area.  
Views of the low back revealed degenerative discopathy 
between L5-S1.  There was a deviation convexity to the right 
in the lumbar segments which may be positional.  There was 
spur formation on the body of L5 with overriding facets 
between L5-S1, particularly on the right.  The veteran had 
very dense bone.  The examiner provided an impression of 
degenerative discopathy of L5-S1 with overriding facets.  The 
examiner concluded that the skeletal difficulties that the 
veteran has in his knees and low back would affect his 
capabilities as far as speed, coordination, and endurance in 
a negative way.  Excursion of the range of motion of the 
knees and low back would be painful and limited.  The 
examiner could not find any evidence of weakness, but pain 
would create a functional loss.  The veteran did not 
demonstrate visible manifestations of pain, but his physical 
findings were said to support that such occurs with extended 
exertion.  The examiner concluded that the veterans 
prognosis was not good because of his size.

The veteran has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1996).  Pursuant to this Code, the 
maximum 40 percent evaluation is warranted where there is 
severe limitation of motion of the lumbar spine.

The veteran has also been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  This Code is applicable when 
the disability involves degenerative arthritis that has been 
established by X-ray findings and is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The veteran is already in 
receipt of a compensable evaluation for this disorder.

The Board has also considered the possible applicability of 
other Diagnostic Codes.  
Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  To attain the maximum 60 
percent rating, there must be intervertebral disc syndrome 
which is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, and with 
little intermittent relief.  Review of the evidence of record 
does not indicate that the veteran has symptoms associated 
with pronounced intervertebral disc syndrome.

The Board finds that Code 5285 is inappropriate as there is 
no evidence of residuals of a fractured vertebra.  Code 5289 
is not applicable as neither a professional nor the veteran 
has reported the presence of unfavorable ankylosis.  Code 
5295 provides for the evaluation of lumbosacral strain.  A 
rating of 40 percent is already assigned to the veterans 
disorder and this is the highest schedular evaluation 
permitted under this diagnostic Code.  Thus, application of 
this Diagnostic Code would not provide a greater benefit for 
the veteran.  The Board must also note that rating under 
codes 5289, 5293, 5295 may not be pyramided with code 5292.  
38 C.F.R. § 4.14 (1998).

The Board has reviewed all the evidence of record including 
the statements advanced by the veteran.  The veteran is 
receiving the maximum rating evaluation permitted under the 
Diagnostic Codes for a limitation of motion of the lumbar 
spine. In order to be entitled to a higher rating the 
evidence must show the presence of complete bony fixation of 
the spine or pronounced intervertebral disc syndrome. The 
evidence of record does not establish a disability evaluation 
under an alternate Diagnostic Code.  The Board finds that 
this disability most closely approximates severe limitation 
of the lumbar spine.

The Court has held that it is improper to assign a particular 
disability rating where the examination merely recorded the 
veterans range of motion at the time without considering his 
functional loss on use due to flare-ups. DeLuca v. Brown, 
8 Vet.App. 202, 205 (1995), see also in Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  In addition, the Court 
stated that 38 C.F.R. § 4.45 applies to evaluating injuries 
of the joints and that an examination should consider the 
degree of additional range-of-motion loss due to pain, 
weakened movement, excess fatigability and  incoordination.  
DeLuca, 8 Vet.App. at 207.  As indicated above, the examiner 
specifically stated that there is pain on motion and the 
functional impairment had been taken into consideration in 
evaluating the veterans disability.  Thus, it is the opinion 
of the Board that any functional impairment is no more than 
that characterized by the current rating which represents a 
severe limitation of motion of the lumbosacral spine.

Taking into consideration all of the available information 
and the criteria set forth in the Schedule, it is the finding 
of the Board that the preponderance of the evidence is 
against the veteran's claim, and there is no doubt to be 
resolved.

ORDER

Entitlement to an increased rating evaluation for bilateral 
pes planus is denied. Entitlement to an increased rating 
evaluation for degenerative joint disease of the right knee 
is denied.  Entitlement to an increased rating evaluation for 
degenerative joint disease of the left knee is denied.  
Entitlement to an increased rating evaluation for 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
